USCA11 Case: 22-10295    Document: 24-1     Date Filed: 12/06/2022   Page: 1 of 4




                                                  [DO NOT PUBLISH]
                                   In the
                United States Court of Appeals
                        For the Eleventh Circuit

                          ____________________

                                No. 22-10295
                          Non-Argument Calendar
                          ____________________

       PAUL RUBIN WHITE,
                                                   Petitioner-Appellant,
       versus
       SECRETARY, FLORIDA DEPARTMENT OF CORRECTIONS,


                                                  Respondent-Appellee.


                          ____________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                  D.C. Docket No. 1:21-cv-00153-AW-GRJ
                          ____________________
USCA11 Case: 22-10295       Document: 24-1      Date Filed: 12/06/2022      Page: 2 of 4




       2                       Opinion of the Court                   22-10295


       Before JILL PRYOR, BRANCH, and ANDERSON, Circuit Judges.
       PER CURIAM:
               Paul Rubin White, a Florida prisoner proceeding pro se, ap-
       peals the district court’s dismissal of his 28 U.S.C. § 2254 habeas
       corpus petition as an unauthorized second or successive petition.
       Because White previously filed a § 2254 petition challenging the
       same judgment that was dismissed as untimely and failed to obtain
       authorization from this Court before filing his current petition in
       district court, we affirm the dismissal.
                                          I.
               This case represents the third time White has filed a habeas
       petition in federal court challenging his conviction for two counts
       of sexual battery of a child and one count of lewd and lascivious
       assault on a child. First, in 2009, he filed a habeas petition in federal
       court challenging his conviction. The district court determined that
       his petition was untimely and dismissed it with prejudice. In 2020,
       White filed a second habeas petition in federal court, which the dis-
       trict court also dismissed.
              In 2021, White filed this petition in federal district court,
       again challenging his conviction. Because White failed to obtain
       prior authorization from this Court before filing his petition, the
       magistrate judge recommended that the district court dismiss the
       petition. White objected to the recommendation. After consider-
       ing the objection, the district court adopted the magistrate judge’s
USCA11 Case: 22-10295      Document: 24-1      Date Filed: 12/06/2022     Page: 3 of 4




       22-10295                Opinion of the Court                         3

       recommendation and dismissed the petition for lack of jurisdiction.
       This is White’s appeal.
                                         II.
              “We review de novo whether a petition for a writ of habeas
       corpus is second or successive.” Patterson v. Sec’y, Fla. Dep’t of
       Corr., 849 F.3d 1321, 1324 (11th Cir. 2017) (en banc).
                                        III.
               The Antiterrorism and Effective Death Penalty Act of 1996
       (“AEDPA”), Pub. L. No. 104-132, 110 Stat. 1214, requires that be-
       fore a prisoner in custody pursuant to a state court judgment can
       file a “second or successive” federal habeas petition under § 2254,
       he must “move in the appropriate court of appeals for an order au-
       thorizing the district court to consider the application.” 28 U.S.C.
       § 2244(b)(3)(A). If a prisoner fails to obtain such prior authorization
       before filing a second or successive application, the district court
       must dismiss the petition for lack of jurisdiction. Farris v. United
       States, 333 F.3d 1211, 1216 (11th Cir. 2003).
              To determine whether a petition is second or successive, we
       must look to whether the prisoner previously filed a federal habeas
       petition challenging the same judgment. Insignares v. Sec’y, Fla.
       Dept. of Corr., 755 F.3d 1273, 1278 (11th Cir. 2014). When a habeas
       petition is dismissed as untimely, any later petition challenging the
       same judgment is considered second or successive. See Patterson,
       849 F.3d at 1325 (treating new petition as secondary or successive
       when initial petition was dismissed as untimely).
USCA11 Case: 22-10295     Document: 24-1     Date Filed: 12/06/2022    Page: 4 of 4




       4                      Opinion of the Court               22-10295

              White’s § 2254 petition in this case qualifies as a second or
       successive habeas petition because he previously challenged the
       same conviction in his first habeas petition, and that petition was
       dismissed as untimely. See id. Because White failed to obtain leave
       from our Court before filing the petition in this case, the district
       court properly dismissed it. See Farris, 333 F.3d at 1216.
              White nevertheless says that the district court erred in dis-
       missing his petition because a district court may review a second
       or successive petition when a prisoner brings an actual innocence
       claim. Not so. We have held that AEDPA’s restrictions on second
       or successive petitions apply even when a prisoner raises an actual
       innocence claim. See Bowles v. Sec’y, Fla. Dep’t of Corr., 935 F.3d
       1176, 1182 (11th Cir. 2019). Accordingly, we affirm the district
       court’s dismissal.
             AFFIRMED.